


EXHIBIT 10(iii)(x)

 

 

AMENDMENT NUMBER 3

TO THE

OVERSEAS SHIPHOLDING GROUP, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN PLUS

AMENDED AND RESTATED EFFECTIVE AS OF JANUARY 1, 2002

 

WHEREAS, Overseas Shipholding Group, Inc. (the “Company”) maintains the Overseas
Shipholding Group, Inc. Supplemental Executive Retirement Plan Plus (the
“Plan”); and

 

WHEREAS, the Board of Directors of the Company (the “Board”) and the
Compensation Committee of the Board each have the authority to amend the Plan at
any time.

 

NOW, THEREFORE, the Plan is hereby amended, effective as of January 1, 2005, as
follows:

 


                                1.             EXHIBIT C TO THE PLAN IS HEREBY
AMENDED TO ADD A NEW PARAGRAPH 10 TO READ AS FOLLOWS:

“10.         Myles Itkin shall be credited with five (5) years extra service for
purposes of calculating his Supplemental Plus Benefit and the death benefit.

 

IN WITNESS WHEREOF, the Compensation Committee of the Board has caused this
Amendment to be executed this 22nd day of February, 2005.

 

 

OVERSEAS SHIPHOLDING GROUP, INC.

 

 

:

By

/s/ Morten Arntzen

 

 

Name: Morten Arntzen

 

 

Title: President and Chief Executive Officer

 
